12-4428-cv
Norwood v. Ruhle, et al.

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 21st
day of November, two thousand thirteen.

Present:
            JON O. NEWMAN,
            PETER W. HALL,
            GERARD E. LYNCH,
                        Circuit Judges,
____________________________________________________

CLYDE J. NORWOOD, JNR.,

                           Appellant,

                 v.                                                        12-4428-cv

GERALYN RUHLE, Director of Administration, LBDC,
ROSEMARIE PEREZ JAQUITH, Administrative Counsel, LBDC,
NEW YORK STATE LEGISLATIVE BILL DRAFTING COMMISSION,

                           Defendants-Appellees.

____________________________________________________

FOR APPELLANT:                     Vincent U. Uba, Albany, NY.

FOR APPELLEES:                     Jonathan D. Hitsous, Assistant Solicitor General, (Barbara D.
                                   Underwood, Solicitor General, Andrea Oser, Deputy Solicitor

                                                    1
                                General on the brief), for Eric T. Schneiderman, Attorney General of
                                the State of New York, Albany, NY.

        Appeal from a judgment of the United States District Court for the Northern District of

New York (Mordue, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

        Defendant-Appellant Clyde J. Norwood appeals from a memorandum opinion and order

granting summary judgment in favor of Defendants-Appellees the New York Legislative Bill

Drafting Commission (“LBDC” or “Commission”), Geralyn Ruhle, and Rosemarie Perez Jaquith.

Although Norwood does not challenge the district court’s decision with respect to the LBDC, he

appeals its decision to dismiss his injunctive relief and individual liability claims under 42 U.S.C.

§ 1983 against Defendants Ruhle and Jaquith. Additionally, Norwood contends that the district

court erred in failing to address his presumption of innocence claim and in dismissing his race

discrimination claim. Finally, Norwood challenges the district court’s decision not to exercise

supplemental jurisdiction over his state law claim. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

        We review de novo a district court’s grant of summary judgment. Allianz Ins. Co. v. Lerner, 416
F.3d 109, 113 (2d Cir. 2005). We will uphold a grant of summary judgment “if the evidence, viewed

in the light most favorable to the party against whom it is entered, demonstrates that there are no

genuine issues of material fact and that the judgment is warranted as a matter of law.” Global

Network Commc’ns, Inc. v. City of New York, 562 F.3d 145, 150 (2d Cir. 2009).

        Substantially for the reasons stated in the district court’s opinion, we agree that Norwood

failed to show that Defendants Ruhle and Jaquith were personally involved in what he asserts was a

deprivation of his constitutional rights. Norwood contends that there is an issue of fact about

whether Defendant Ruhle made the initial decision to place Norwood on administrative leave.
                                                   2
Assuming arguendo that a jury could find that she had the authority to, and did, make that decision,

Norwood’s claim still fails, because it did not violate due process to place Norwood on

administrative leave during the pendency of his criminal trial. See Gilbert v. Homar, 520 U.S. 924, 934

(1997) (holding that placing even a tenured employee−which Norwood was not−on leave without

pay pending resolution of serious criminal charges does not violate due process). The record does

establish, moreover, that only the LBDC Commissioners had the authority to extend Norwood’s

leave and terminate his employment; thus, neither Ruhle nor Jaquith can be held liable for these

decisions. Ruhle merely conveyed the Commissioners’ decisions to Norwood, and Jaquith provided

legal counsel to the LBDC. Likewise, there is no evidence in the record that either Ruhle or Jaquith

had the authority to reinstate Norwood’s employment, and thus the district court correctly dismissed

the injunctive relief claims under Ex Parte Young, 209 U.S. 123 (1908) as to them.

        Although Norwood challenges the district court’s failure specifically to address his

presumption of innocence claim, in determining that Norwood could not assert claims against either

Ruhle or Jaquith, the district court implicitly held that his presumption of innocence claim must also

fail. Additionally, the presumption of innocence applies only to criminal trials; the Constitution does

not require that such a presumption be applied by public employers. See Joseph v. Leavitt, 465 F.3d
87, 91 (2d Cir. 2006). As such, Norwood’s presumption of innocence claim is not cognizable in an

employment action under § 1983, and the district court correctly dismissed it.

        Finally, we agree with the district court that Norwood’s complaint did not allege a race

discrimination claim and that any such claim asserted at the summary judgment stage is untimely and

must be dismissed. In light of its dismissal of all of Norwood’s federal law claims, the district court

did not abuse its discretion in refusing to exercise supplemental jurisdiction over his state law claim.

See 28 U.S.C. § 1367(c); Domnister v. Exclusive Ambulette, Inc., 607 F.3d 84, 87 (2d Cir. 2010).




                                                     3
       We have considered Norwood’s remaining arguments and find them to be without merit.

Accordingly, the judgment of the district court is AFFIRMED.



                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              4